Citation Nr: 1606815	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  14-23 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1977 to October 1978. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in Lincoln, Nebraska, which declined to reopen the Veteran's claim of entitlement to service connection for PTSD.
In a July 2015 decision, the Board granted the Veteran's application to reopen the claim of service connection for PTSD.  The Board also remanded the claim for further development.  The development has been completed and that case has been transferred to the Board for further appellate action.

The United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Upon reopening the Veteran's claim for PTSD, the Board has considered the Veteran's claim for all possible psychiatric disorders as reflected on the first page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran does not have a current PTSD disability.

2.  An acquired psychiatric disorder, to include PTSD, was not manifest in service and is unrelated to service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in October 2010.  The claim was last adjudicated in November 2015.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In that regard, the Veteran's service treatment records, military personnel records, VA treatment records, and lay statements have been associated with the record.  Pursuant to the Board's July 2015 remand, in July 2015, the RO attempted to schedule the Veteran for a VA examination to determine the nature of any acquired psychiatric disorders he may have.  In August 2015, the Veteran notified VA that he wanted the examination cancelled as there was no more additional information to be discussed.  Accordingly, the remand directive was satisfied, as VA afforded the Veteran the opportunity for an examination.  The RO also associated updated medical records with the file.  Accordingly, the Board finds that the RO substantially complied with the Board's remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999))

Based on the foregoing, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143.

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) in addition to those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD in conformance with established criteria; (2) a link, established by medical evidence, between a veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. §§ 3.304(f), 4.125 (2015) (requiring PTSD diagnoses to conform to the criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (5th Ed.) (DSM-5)); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  

A veteran must present "credible supporting evidence" establishing the occurrence of a recognizable stressor during service.  See 38 C.F.R. § 3.304(f).  The evidence necessary to establish this element varies depending on whether the veteran "engaged in combat with the enemy."  West v. Brown, 7 Vet. App. 70, 76 (1994).  If the veteran engaged in combat with the enemy, the claimed stressor is related to that combat, and the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, then, in the absence of clear and convincing evidence to the contrary, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  

In a regulation effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

If a claimed stressor is not related to combat or fear of hostile or military activity, a veteran's lay statements alone are not sufficient to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the record must contain service records or other corroborative evidence substantiating the veteran's testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The Board need not accept a non-combat veteran's lay statements asserting that an event (as opposed to medical symptoms) actually occurred, even though there is no "affirmative documentary evidence provid[ing] otherwise."  Rather, all the evidence of record, including the absence of documentation in the military records, must be weighed in determining whether an event actually occurred.  Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010); compare Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (finding that it was impermissible for the Board to find a veteran's lay statements regarding his medical symptoms not credible merely because there was no "confirmatory medical evidence").  

Analysis

In this case, the Veteran essentially contends that he has an acquired psychiatric disability related to service.  He asserts that he was attacked after reporting a brutal rape in service while being held in the stockade, and that he feared he would be raped as well.  He was also subjected to racism or possibly class based discrimination.  The Veteran indicated that an E-6 Sergeant mistreated and harassed him by various measures including having to re-shine his shoes and re-clean his barracks.  Due to the arguments between the Veteran and the Sergeant, the Veteran contends that he was discharged from the military under a general discharge.  

As an initial matter, the Veteran did not serve during a period of war and the records do not indicate he had combat service.  Accordingly, the relaxed provisions regarding verification of PTSD stressors based on combat or fear of hostile, military or terrorist activity are inapplicable.

The Veteran's military personnel records show that in August 1978, the Veteran was convicted under the Uniform Code of Military Justice of several offenses and was ordered to confinement for 15 days.  Records show he served 10 days.  In a March 1976 enlistment document the Veteran reported several prior criminal offenses such as breaking and entering, petty larceny, wrongful appropriation of a motor vehicle, and that he was expelled from school.  In a May 1978 document, the Veteran's check cashing privileges were suspended.  The records also show that he was accused of a September 1978 breach of the peace by arguing with a PFC and by pushing and striking a female private about the face and directing profane language towards her. He was sentenced to 30 days' restriction and fined.  

Service treatment records are negative for psychiatric disorders.  At separation from service, a normal clinical evaluation was reported upon examination.  The Veteran denied nervous trouble of any sort at that time. 

A December 1981 examination for enlistment in the National Guard resulted in a normal clinical evaluation.  The Veteran denied nervous trouble of any sort at that time.

A February 2002 VA mental health intake evaluation reports the Veteran sought treatment for difficulty readjusting to society secondary to traumatic experiences while incarcerated.  The record reported the Veteran's claims of having been unjustly imprisoned for "theft by deception" in 1992 in Colorado for which he spent more than 8 years in a "supermax" security penitentiary.  The Veteran reported that during his incarceration, he was subjected to hate crimes, beatings and torture as part of a "behavioral management program."  He came to the VA one week prior to the date of the report looking for treatment for his apparent anger management or adjustment disorder and visited the Emergency Department for anger and agitation.  Subsequently, the Veteran was forced to leave the shelter at which he had been staying after an episode of arguing with staff members.  At the time of the February 2002 mental health note, the Veteran asserted that the current problem originated with a government-organized conspiracy against him and others like him who have been convicted of crimes in the past and are then incarcerated without fair trials or legitimate evidence.  At the time of the examination, the Veteran denied receiving uninvited or unwanted sexual attention which was threatening in nature, and he denied anyone ever using force to have sex with him against his will.  After examining the Veteran, the clinician diagnosed him with delusional disorder, overvalued ideas, and a deferred AXIS II assessment.  

In December 2006, the Veteran was evaluated for the severity of addictions.  At the time, he reported having experienced psychological or emotional problems on 5 days during the prior 30 days.  He did not endorse significant psychiatric symptoms. He said he had never been prescribed medication for psychological or emotional problems.  He denied suicidal ideation.  He said he was bothered slightly by psychological or emotional problems in the month prior to the evaluation.  The examiner found the information the Veteran provided was not significantly distorted by misrepresentation.

A January 2007 VA treatment note reported the Veteran showed no signs of depression or anxiety.  A separate social work manger case note at that time reported an Axis I clinical disorder of Anxiety Disorder, Not Otherwise Specified (NOS), and no diagnoses of Axis II personality disorders/traits after evaluation.

A February 2007 VA mental health note indicates possible dual diagnosis and that a licensed clinical social worker's assessment was antisocial personality disorder and "question of PTSD."  An April 2007 VA psychiatry consult note reports the Veteran's self-described history that PTSD symptoms began after his 14-day stay in an army stockade where he witnessed a friend who was assaulted and raped by three men.  He stated this was the beginning of his difficulty with authority, which was greatly exacerbated by his later experiences in prison.  In terms of PTSD symptoms, he endorsed nightmares one time every two weeks, of non-specific threats and "monsters in uniform."  The examiner's assessment was Psychological Trauma NOS; Antisocial Personality Disorder, and marijuana and cocaine abuse by record.

An April 2008 VA mental health assessment to screen for residential rehabilitation program found an Axis I diagnosis of alcohol dependence and possible nicotine dependence.  An Axis II diagnosis of Antisocial Behaviors was marked as "deferred."

A December 2008 VA psychiatry outpatient treatment evaluation report showed an Axis I clinical disorder of Adjustment Disorder with Depression, and Addictive Disorder (cannabis, tobacco, cocaine).  It further noted "Axis II Personality Disorders/Traits: Deferred [rule out antisocial personality disorder]."  The examiner noted that there were too many contradictions between the Veteran's presentation on evaluation on that date and even a brief screening of his past record to be able to make a legitimate diagnosis.  The examiner further reported that the Veteran was not interested in psychiatric treatment, was currently in a substance abuse treatment program outside of VA, and was only interested in "CWT," but seemed unable to be forthcoming and honest enough for a reliable evaluation.

In an August 2012 VA treatment evaluation note, the impression was a 53 year old male with a long history of cannabis dependence, on Percocet prescribed for back pain.  He was agitated because wanted to attend the VA ASAP program, but refused to see a psychiatrist.  The Veteran was irritable with a labile affect and some grandiosity.  He denied suicidal, homicidal ideas, plan or intent.  He was offered psychiatric admission, but he refused.  The listed diagnoses were: Axis I, Substance-induced mood disorder, rule out Bipolar II disorder, Cannabis Dependence, and Opioid Dependence. The Axis II diagnosis was deferred.

November 2013 VA assessments note an adjustment reaction with mixed emotional symptoms with a question of PTSD, a report of moderate to severe symptoms the examiner categorized as PTSD symptoms, and "rule out possible PTSD."  Also in November 2013, after a two hour evaluation, a VA licensed clinical social worker assessed the Veteran, under DSM 5 criteria, with Other Specified Trauma Related Disorder, post traumatic reaction subthreshold for reactivity criteria secondary to military sexual trauma (MST); Cannabis Use Disorder, moderate; and rule out other possible thought disorder.   The Chief, PTSD Clinic/Clinical Psychologist, acknowledged receipt of the note.

The record also shows that the Veteran was scheduled for a VA examination in August 2015 to assess the etiology of any acquired psychiatric disorder.  The Veteran refused to be examined, stating that there is no additional information to be discussed.  In response to the RO's attempt to schedule the examination, the Veteran submitted a document entitled "Petition for writ in the Nature of Mandamus or Supervisory writ," in which he claims the RO is attempting to create "additional information" through fraud in order to schedule an examination to undermine the "court's" decision that evidence was found showing PTSD.  In essence, the Veteran interprets the Board's July 2015 decision granting the reopening of his claim as a finding that the Veteran has PTSD. The Veteran further appears to distort the Board's remand directive to schedule an examination and the RO's attempt to satisfy such directive into the RO's wrongful initiation of such action.

Based on a review of the record, the Board finds that service connection for an acquired psychiatric disorder is not warranted.  As noted above, the Veteran failed to appear for a scheduled VA examination and failed to request such examination be rescheduled.  Accordingly, the Board decides the claim based on the evidence of record.  38 C.F.R. § 3.655 (2015).

Initially, with regard to PTSD, there are notations in the record of prospective or provisional diagnoses of PTSD, such as "rule out PTSD."  However, there is no reliable diagnosis of PTSD made.  In fact, the most probative medical evidence (the November 2013 two hour examination) shows the Veteran's symptoms were below the threshold for PTSD.  Even if there had been a reliable diagnosis of PTSD, the requirement for stressor verification has not been satisfied in this case.  In fact, in August 2007, the RO formally found insufficient evidence to verify stressful events.  The Board itself finds that there is no indication on the record to corroborate the Veteran's claimed stressors.  Accordingly, service connection on the basis of PTSD is not warranted.  As we note below, we find the appellant's accounts to be not credible.

With respect to other acquired psychiatric disorders, as noted above, in November 2013 VA treatment records, the Veteran was diagnosed with an acquired psychiatric disorder, namely Other Specified Trauma Related Disorder secondary to military sexual trauma (MST).  This diagnosis is apparently based upon the Veteran's self-report of trauma in service.  The Veteran's initial report of such military trauma on this record is in April 2007.  In 2002, rather, the Veteran discussed trauma only as due to the events surrounding his incarceration post-service.   

The Veteran has been given several other acquired psychiatric disorder diagnoses, but either the evidence is insufficient to link them to service or they are insufficiently reliable.  In January 2007, the Veteran was diagnosed with anxiety disorder, but there is no indication of a link between this particular diagnosis and service.  The December 2008 diagnosis of adjustment disorder with depression is unreliable, as explained by the examiner, because the Veteran was not forthcoming or honest enough for a reliable evaluation.  In April 2007, the Veteran was diagnosed with Psychological Trauma NOS.  Although the examination report discussed the Veteran's report of military trauma, the report also noted that the Veteran's distrust of authority was exacerbated by his time in prison.  Accordingly, the medical opinion does not provide an unambiguous link between the psychological trauma diagnosis and service, as he claims he suffered trauma in prison as well.  At other times, a compensable acquired psychiatric disorder was not found.  For instance, in August 2012, the Veteran was diagnosed with Antisocial Personality Disorder, Substance-induced Mood Disorder, and substance abuse.

The April 2007 and the November 2013 evaluations which provide a trauma-related acquired psychiatric disorder diagnosis are based upon the Veteran's report of the military trauma.  This indicates a possible link to service.  However, the Board finds these reports insufficiently credible to be the basis for a grant of service connection.  The Veteran denied nervous trouble of any sort at separation from service and upon enlistment with the National Guard in 1981.  This tends to contradict his later statements of in-service trauma.  The Veteran's high degree of confusion and distortion of the RO's attempt to schedule a VA examination based on a Board directive show the Veteran's misapprehension or misrepresentation of the truth.  Moreover, the Veteran's attempt to enlist in the National Guard in or about 1981 undermines his claim that he was traumatized by service.  His failure in the February 2002 examination to report the military trauma also gives the Board reason to find the Veteran's claim lacks credibility.  Finally, the Veteran's refusal to undergo a VA examination indicates an unwillingness to be forthcoming, and hence, further damages the Veteran's credibility.  Here, as with Mengassi, the Board has considered the post service reports, but as with Mengassi, find such reports to be not credible (in regard to any diagnosis to include PTSD).  See Menegassi v. Shinseki, 638 F.3d 1379 (2011).

Based on the foregoing, a preponderance of the evidence is against a finding that an acquired psychiatric disorder, to include PTSD, was incurred in or was related to service.  Accordingly, service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.





ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


